DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 18, 2020 has been entered, by which claims 1, 4, 7, 11, 14-17 and 20-23 are amended, claims 2, 3, 5, 6, 8-10, 12, 13, 18 and 19 are canceled, and claims 24-30 are newly added.
Claims 1, 4, 7, 11, 14-17 and 20-30 are now pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 14 recites “to the plurality of microphones,” but should recite “in the plurality of microphones.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 15 recites “to the plurality of microphones,” but should recite “in the plurality of microphones.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Lines 17-18 recite “to the plurality of microphones,” but should recite “in the plurality of microphones.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 3 recites “in vehicle cabin,” but should recite “in a vehicle cabin.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 3 recites “in vehicle cabin,” but should recite “in a vehicle cabin.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 17, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of echo paths decorrelated microphone signals" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4 and 20-28, which depend thereon, fail to cure the deficiencies of claim 1 and are rejected as being indefinite at least for the same reasons. 
Claim 4 recites the limitation "the at least some of the processed audio signals" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least some of the processed audio signals" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least some of the processed audio signals" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-22 recite the limitation "the synthesizer" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 23 recites the limitation "the at least some of the captured one or more microphone signals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11, 14-17 and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohammad et al. (US 2018/0190282 A1).
In re Claim 1, Mohammad discloses a method that enhances voice through reinforcement (see ¶[0026], where techniques are directed to assigning audio-based control of functional units of a vehicle to a particular in-cabin vehicle zone;  ¶[0031], where processing circuitry executes various occupant experience related applications, or other applications that enhance occupant experience within the confines of the vehicle;  ¶[0044], where processing circuitry runs a calibration process or subroutine that implements machine-learning with respect to (i) a coupling delay between a received signal and a corresponding transmitted signal, and (ii) directionality information of one or more speakers used for audio playback within the cabin of the vehicle;  ¶[0049], where processing circuitry dynamically creates a mono-far-end reference signal using the learned acoustic paths from the calibration mode, and further uses the generated mono-far-end reference signal and corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo;  ¶[0053], where processing circuitry separates the background audio data from the spoken command;  ¶[0066], where respective loudspeaker arrays positioned in in-cabin vehicle zones direct and/or play audio data using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone; and ¶[0067], where the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones, while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data from the infotainment system of the vehicle;  see also ¶¶[0065], [0068], [0071], [0072], [0076], and [0087]) comprising:
reproducing a reinforcement signal (see ¶¶[0066]-[0068], where respective loudspeaker arrays positioned in the in-cabin vehicle zones direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and any regular car-speakers may play relatively lower frequency content audio intended to be audible throughout the entire cabin of the vehicle, and the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones, while enabling passengers in the rest of the cabin of vehicle to consume uninterrupted audio and/or video data from the infotainment system of the vehicle;  see also ¶¶[0045], [0047], [0076], [0087], and [0101]) in each zone (see FIGS. 2A-2E: in-cabin vehicle zones 30-36) in a plurality of zones (Id., and see ¶[0026], where each in-cabin vehicle zone of the vehicle may correspond to a seating area that accommodates a single occupant; and ¶[0054], where individually, the four in-cabin vehicle zones 30-36 include a driver zone 30, a front passenger zone 32, a back-right zone 34, and a back-left zone 36) of an acoustic environment (see FIG. 1, FIGS. 2A-2E, and ¶¶[0036] and [0066], "the entire cabin" of the vehicle 10), wherein the reinforcement signal is reproduced by at least one speaker in each zone (see ¶¶[0054], [0066], and [0067], where each of in-cabin vehicle zones 30-36 includes at least one loudspeaker, each of the in-cabin vehicle zones 30-36 may include an array of loudspeakers along with the regular speakers in the respective in-cabin vehicle zone, and the respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and where the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36 while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data from the infotainment system of the vehicle 10; see also FIGS. 8-10 and ¶¶[0045], [0047], [0095], [0099], and [0100]), wherein the reinforcement signal reproduced in each zone comprises a non-linear modification or uncorrelated signal so that the reinforcement signal for each zone is unique (see ¶¶[0066]-[0068], where the respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and pre-filtering includes additional signal processing to cancel out any out-of-zone high frequency audio content, and the processing circuitry may implement various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36 while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data from the infotainment system of the vehicle 10, e.g. the processing circuitry may perform noise masking, by creating a diffused sound field without a detectable sound source;  see also ¶[0045], where the processing circuitry may use the filter coefficients to verify that an impulse is manifested or observed in a second tap of sub-band adaptive filter coefficients;  ¶[0047], where the processing circuitry may cause the in-cabin speakers to output white noise;  ¶[0049], whereby the processing circuitry uses the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and the processing circuitry further uses the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo; ¶[0071], where the processing circuitry may apply noise cancellation, where the processing circuitry may implement a learning algorithm; ¶[0076], where the control circuitry may be configured to perform voice recognition with respect to the voice inputs received from the zone microphones 28 in order to support adaptive noise cancellation with respect to cross-zone talk);
capturing a microphone signal (see ¶¶[0037], [0042], and [0052], where the interface device includes a microphone or microphone array to capture audio data or a combination of audio data and directional information, and where each of the zone microphones 28 may capture audio data or a combination of audio data and directional information, and where vehicle 10 represents an example of an apparatus that includes means for receiving a spoken command to identify an in-cabin vehicle zone of two or more in-cabin vehicle zones of the vehicle, and means for receiving background audio data concurrently with a portion of the spoken command) for each microphone (see FIG. 1 and FIGS. 2A-2E: zone microphones 28A-28D) in a plurality of microphones (Id., and see ¶¶[0026], [0036], and [0042], where each in-cabin vehicle zone may be associated with a single microphone system, and the zone microphones 28 of the vehicle may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10; see also FIG. 4, FIG. 8, and ¶¶[0082], [0083], and [0091]) contemporaneously with reproducing the reinforcement signal in each zone (see ¶¶[0051]-[0053], where vehicle 10 represents an example of an apparatus that includes means for receiving a spoken command to identify an in-cabin vehicle zone of two or more in-cabin vehicle zones of the vehicle, and means for receiving background audio data concurrently with a portion of the spoken command;  ¶¶[0057]-[0058], where the implementation may be described as the processing circuitry being configured to "simultaneously" or "concurrently" control the functional units using the respective zone microphones 28 of multiple zones of the in-cabin vehicle zones 30-36;  ¶¶[0066]-[0068], where the processing circuitry may implement various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36 while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data;  and ¶[0087], where the process 80 begins with the processing circuitry receiving audio input from the zone microphones 28, and the processing circuitry implements the illustrated techniques to control the functional units more effectively by mitigating or potentially eliminating the effects of in-cabin crosstalk from other occupants), wherein at least one microphone is located in each zone in the plurality of zones of the acoustic environment (see ¶¶[0026], [0036], and [0042], where each in-cabin vehicle zone may be associated with a single microphone system, and the zone microphones 28 of the vehicle may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10;  see also FIGS. 2A-2E);
estimating a plurality of echo paths from each speaker in the plurality of speakers to each microphone to the plurality of microphones (see FIGS. 4, 8, and 9;  ¶¶[0044]-[0049], where the processing circuitry runs a calibration process or subroutine that implements machine-learning with respect to (i) a coupling delay between a received signal and a corresponding transmitted signal, and (ii) directionality information of one or more speakers used for audio playback within the cabin of the vehicle, and where the processing circuitry detects an echo via the respective zone microphone 28, and where the signal played by each in-cabin speaker may go through a unique acoustic path before creating an echo at the respective microphone 28;  ¶[0074], where each of the zone microphones 28 receives four loudspeaker outputs L1-L4 which are emitted by the loudspeakers of the cabin;  and ¶¶[0095]-[0099], where FIG. 8 is a conceptual diagram illustrating respective acoustic paths from various speakers positioned within the cabin of the vehicle to a microphone array (e.g., representing one of zone microphones 28) of an audio processing device, and where the audio processing device of FIG. 8 may use the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode);
decorrelating the reinforcement signals from the microphone signals in accordance with a plurality of signal paths between the speakers and the microphones and the modification or uncorrelated signal of the reinforcement signal reproduced in the respective zone from which the respective microphone signal was captured to generate decorrelated microphone signals that are unique (see ¶¶[0051]-[0053], where vehicle 10 comprises an interface device 22 configured to receive a spoken command to identify an in-cabin vehicle zone of two or more in-cabin vehicle zones of the vehicle and to receive background audio data concurrently with a portion of the spoken command, and where vehicle 10 also includes an in-cabin vehicle control unit 14 configured to separate the background audio data from the spoken command, and where the processing circuitry may linearly remove the background audio data from the spoken command based on the directional information observed with respect to the background audio data;  ¶¶[0066]-[0068], a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, where pre-filtering includes additional signal processing to cancel out any out-of-zone high frequency audio content, and where the processing circuitry may implement various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36 while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data from the infotainment system, e.g. the processing circuitry may perform noise masking, by creating a diffused sound field without a detectable sound source;  ¶¶[0071]-[0072], where the processing circuitry may apply noise cancellation;  and ¶[0076], where the control circuitry is configured to perform voice recognition with respect to the voice inputs received from the zone microphones 28 in order to support the adaptive noise cancellation with respect to cross-zone talk);
Page 2 of 12generating processed audio signals by removing echo contributions of each of the plurality of echo paths decorrelated microphone signals (see ¶[0049], where processing circuitry dynamically creates a mono-far-end reference signal using the learned acoustic paths from the calibration mode, and further uses the generated mono-far-end reference signal and corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo;  ¶[0074], where each of the zone microphones 28 may implement echo cancellation with respect to the loudspeaker outputs L1-L4, and the echo cancellation functionality is expressed in FIG. 4 using the mathematical expressions h1, h2, h3, and h4, and where, upon applying echo cancellation, each of the zone microphones 28 may provide a respective voice input to the control circuitry;  and ¶[0099], where the audio processing device of FIG. 8 may use the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and the respective zone may further use the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo;  see also ¶¶[0081]-[0083] and [0087]); and
generating further reinforcement signals from the processed audio signals that enhance a voice of a user in the processed audio signals (see ¶[0049], where processing circuitry dynamically creates a mono-far-end reference signal using the learned acoustic paths from the calibration mode, and further uses the generated mono-far-end reference signal and corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo;  and ¶¶[0066]-[0068], where respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones, while enabling passengers in the rest of the cabin of vehicle to consume uninterrupted audio and/or video data from the infotainment system of the vehicle;  see also ¶¶[0045], [0047], [0076], [0087], and [0101]), further reinforcement signals being generated for each zone in the plurality of zones in the acoustic environment (Id., and see ¶¶[0054], [0066], and [0067], where each of in-cabin vehicle zones 30-36 includes at least one loudspeaker; see also FIGS. 8-10 and ¶¶[0095], [0099], and [0100]), the further reinforcement signals for each zone comprising a non-linear modification or uncorrelated signal so that each further reinforcement for each zone signal is unique (see ¶¶[0066]-[0068], using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and pre-filtering includes additional signal processing to cancel out any out-of-zone high frequency audio content, and the processing circuitry may implement various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36 while enabling passengers in the rest of the cabin of the vehicle to consume uninterrupted audio and/or video data, e.g. the processing circuitry may perform noise masking;  see also ¶[0045], where the processing circuitry may use the filter coefficients to verify that an impulse is manifested or observed in a second tap of sub-band adaptive filter coefficients; ¶[0047], where the processing circuitry may cause the in-cabin speakers to output white noise; ¶[0049], whereby the processing circuitry uses the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and the processing circuitry further uses the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo;  ¶¶[0071]-[0072], where the processing circuitry may apply noise cancellation, where the processing circuitry may implement a learning algorithm;  and ¶[0076], where the control circuitry may be configured to perform voice recognition with respect to the voice inputs received from the zone microphones 28 in order to support adaptive noise cancellation with respect to cross-zone talk).

In re Claim 4, Mohammad discloses wherein generating the further reinforcement signals comprises dynamically adjusting the gains of the at least some of the processed audio signals (see ¶¶[0042]-[0043], [0072], [0081]-[0083], and [0087]).
Claim 7 essentially recites the same limitations as claim 1 and is rejected for similar reasons to those detailed above. Mohammad therefore anticipates all limitations of the claim.

Claim 11 essentially recites the same limitations as claim 4 and is rejected for similar reasons to those detailed above. Mohammad therefore anticipates all limitations of the claim.

In re Claim 14, Mohammad discloses a system that enhances voice through reinforcement in an acoustic environment (see FIGS. 1, 2A-2E, 4, and 8-10, by way of vehicle 10), comprising: a plurality of speakers (see ¶¶[0054], [0066], and [0067], where each of in-cabin vehicle zones 30-36 includes at least one loudspeaker, each of the in-cabin vehicle zones 30-36 may include an array of loudspeakers along with the regular speakers in the respective in-cabin vehicle zone, and the respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and where the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36; see also ¶¶[0095], [0099], and [0100]); a plurality of microphones (see FIG. 1 and FIGS. 2A-2E: zone microphones 28A-28D; and see ¶¶[0026], [0036], and [0042], where each in-cabin vehicle zone may be associated with a single microphone system, and the zone microphones 28 of the vehicle may represent a microphone array, with at least one microphone positioned in each in-cabin vehicle zone of a cabin of the vehicle 10; see also ¶¶[0082], [0083], and [0091]); and a processor (see FIG. 1: processing circuitry 12) programmed to: essentially perform the method of claim 1 (emphasis added).
Accordingly, the remaining limitations directed to operations performed by the processor have already been treated above with respect to claim 1. Therefore, Mohammad anticipates all limitations of the claim.
In re Claim 15, Mohammad discloses further comprising a post processor programmed to apply an adaptive gain in response to a sensor monitoring noise in vehicle cabin (see ¶¶[0067], [0071]-[0072], [0074], [0076], and [0081]-[0083]).

In re Claim 16, Mohammad discloses further comprising a post processor programmed to apply an equalization in response to a sensor monitoring noise in vehicle cabin (see ¶¶[0067], [0071]-[0072], [0074], [0076], and [0081]-[0083]).

Claim 17 essentially recites the same limitations as claim 4 and is rejected for similar reasons to those detailed above. Mohammad therefore anticipates all limitations of the claim.

In re Claim 20, Mohammad discloses further comprising adding a reverberation to the reinforcement signals (see ¶¶[0066]-[0068], [0100], and [0101], where the vehicle is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry may perform noise masking by creating a diffused sound field without a detectable sound source, may send multiple sound beams in different directions within the cabin of the vehicle, and may implement one or more of the described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin uninterrupted;  see also ¶[0049], where the processing circuitry may use the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and may further use the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo; and ¶[0081], where the functional unit comprises a noise cancellation (NC) system configured to suppress sounds outside of the selected in-cabin vehicle zone, and the vehicle further comprises loudspeakers integrated as part of the NC system, the loudspeakers being configured to render amplified sounds within the selected in-cabin vehicle zone).

In re Claim 21, Mohammad discloses further comprising rendering and adding via the synthesizer a reverberation and a delay to the reinforcement signals (see ¶¶[0066]-[0068], [0100], and [0101], where the vehicle is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry may perform noise masking by creating a diffused sound field without a detectable sound source, may send multiple sound beams in different directions within the cabin of the vehicle, and may implement one or more of the described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin uninterrupted;  see also ¶[0049], where the processing circuitry may use the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and may further use the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo; and ¶[0081], where the functional unit comprises a noise cancellation (NC) system configured to suppress sounds outside of the selected in-cabin vehicle zone, and the vehicle further comprises loudspeakers integrated as part of the NC system, the loudspeakers being configured to render amplified sounds within the selected in-cabin vehicle zone).

In re Claim 22, Mohammad discloses further comprising rendering and adding via the synthesizer a synthesized voice (see ¶¶[0100]-[0101], where the processing circuitry of the vehicle may generate a response to the spoken command).

In re Claim 23, Mohammad discloses further comprising adding a pitch shift to the at least some of the captured one or more microphone signals (see ¶[0053], where the processing circuitry may implement beamforming to determine the directionality of audio data received from various speakers positioned within the cabin of the vehicle, and may leverage the directionality information to identify the background audio data when received concurrently with the spoken command;  ¶¶[0067]-[0068], where the vehicle is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry may perform noise masking by creating a diffused sound field without a detectable sound source, may send multiple sound beams in different directions within the cabin of the vehicle, and may implement one or more of the described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin uninterrupted;  ¶[0072], where the processing circuitry may implement beamforming in order to alter a phase and/or an amplitude of the audio inputs, or portions thereof;  and ¶[0081], where the functional unit comprises a noise cancellation (NC) system configured to suppress sounds outside of the selected in-cabin vehicle zone, and the vehicle further comprises loudspeakers integrated as part of the NC system, the loudspeakers being configured to render amplified sounds within the selected in-cabin vehicle zone).

In re Claim 24, Mohammad discloses wherein generating the processed audio signals further comprises removing feedback from the decorrelated microphone signals (see ¶¶[0049], [0051]-[0053], [0066]-[0068], [0071]-[0072], [0076], [0081]-[0083], [0087], and [0099], where the audio processing device of FIG. 8 may use the stored calibration coefficients to dynamically create a mono-far-end reference signal, such as by mixing the individual surround signals using the learned acoustic paths from the calibration mode, and the respective zone may further use the generated mono-far-end reference signal and the corresponding microphone signal (with the appropriate delay added) to run echo cancellation and cancel the surround echo).
In re Claim 25, Mohammad discloses wherein the acoustic environment is a vehicle cabin (see FIGS. 1 and 2A-2E).

In re Claim 26, Mohammad discloses further comprising:
reproducing a further reinforcement signal in each zone in the plurality of zones of the acoustic environment (see FIG. 1, FIGS. 2A-2E, and ¶¶[0066]-[0068], where the respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data including data of relatively higher frequencies using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones, while enabling passengers in the rest of the cabin of vehicle to consume uninterrupted audio and/or video data; see also ¶¶[0045], [0047], [0076], [0087], and [0101]), wherein the reinforcement signal is reproduced by at least one speaker in each zone (see ¶¶[0054], [0066], and [0067], where each of in-cabin vehicle zones 30-36 includes at least one loudspeaker, each of the in-cabin vehicle zones 30-36 may include an array of loudspeakers along with the regular speakers in the respective in-cabin vehicle zone, and the respective loudspeaker arrays positioned in the in-cabin vehicle zones 30-36 direct and/or play audio data using a fixed pre-filter to localize the high frequency playback in the respective loudspeaker array's near-field zone, and where the processing circuitry implements various techniques to render or otherwise provide auditory responses in a localized fashion within the respective one of the in-cabin vehicle zones 30-36; see also FIGS. 8-10 and ¶¶[0095], [0099], and [0100]).



In re Claim 27, Mohammad discloses the method of claim 1, wherein the reinforcement signals and further reinforcement signals provide front-to-back and back-to-front reinforcement between zones in a front of the acoustic environment and a back of the acoustic environment (see FIGS. 2A-2E, FIG. 4, FIGS. 8-9, and ¶¶[0076], [0081], [0084], and [0090]-[0092]).

In re Claim 28, Mohammad discloses the method of claim 1, wherein the reinforcement signals and further reinforcement signals provide left-to-right and right-to-left reinforcement between zones in a left of the acoustic environment and a right of the acoustic environment (see FIGS. 2A-2E, FIG. 4, FIGS. 8-9, and ¶¶[0076], [0081], [0084], and [0090]-[0092]).

Claim 29 essentially recites the same limitations as claim 26 and is rejected for similar reasons to those detailed above. Mohammad therefore anticipates all limitations of the claim.

Claim 30 essentially recites the same limitations as claim 26 and is rejected for similar reasons to those detailed above. Mohammad therefore anticipates all limitations of the claim.Page 8 of 12

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has detailed above the manner in which the prior art enables the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651